

Supplementary Agreement
to Lease Agreement dated on 28th June 2004 —— 0701-01


This Supplementary Agreement (hereinafter referred to as "the Supplementary
Agreement") is entered into on December 31, 2007, in the city of Shanghai, by
and between Shanghai Kai Hong Technology Co., Ltd. (hereinafter referred to as
"Party A") with its registered office at No.1, Lane 18, SanZhuang Road Songjiang
Export Processing Zone Shanghai, China and Shanghai Yuan Hao Electronic Co.,
Ltd. (hereinafter referred to as "Party B") with its registered office at No.1,
Lane 18, SanZhuang Road Songjiang Export Processing Zone, Shanghai, China.


Party A and Party B are collectively referred to as the “Parties” and each as a
“Party”.


WHEREAS,


1.
Party A and Party B, on June 28th, 2004, entered into the Lease Agreement
(hereinafter referred to as “the Lease Agreement”) of the First Floor and Second
Floor of the building located at No.1 Lane 18, SanZhuang Road Songjiang Export
Processing Zone, Shanghai, China (“New Building”) that Party B is the owner
representative and has the legal right for leasing the New Building and relevant
facilities, including Distribution building, Power Building, Lobby (hereinafter
referred to as “the Original Lease Areas”)



2.
Now through amicable discussion, Party B agrees to lease out and Party A agrees
to lease in the Fourth and Fifth Floor of the New Building and relevant
facilities, including Power Building and Lobby (see attachment) (hereinafter
referred to as “the New Lease Areas”).



The Parties enter into the Supplementary Agreement as follows:


1. Gross Area of the New Lease Areas


1.1 The gross area of the Fourth Floor of the New Building (“Fourth Floor”) is
3,243.4 square meters.
1.2 The gross area of the Fifth Floor of the New Building (“Fifth Floor”) is
3,243.4 square meters.
1.3 The gross area of the Lobby of the New Building (“Lobby”) is 128 square
meters, and Party A will share 40% of the Lobby, which is 51.2 square meters as
a consequence of leasing the new area. The total gross area of the lease area
(“Total Lease Area”) is 6,538 square meters.
1.4 The gross area of the three-story Power Building that will be built to
support the Fourth and Fifth Floor of the New Building is 960 square meters with
320 square meters for each story. Party A will lease the three-story Power
Building with a total area of 960 square meters.
1.5 Party B shall locate an empty land lot outside the New Building and appoint
a construction operator with relevant qualification to build the Power Building
and shall deliver the said Power Building to Party A for Party A’s use
subsequent to the completion of such construction.
1.6 Party B agrees to install a new elevator for the New Building at its own
expenses.


2. Lease Term


For the above New Lease Areas, the initial lease term is hereby from the date of
1 March 2007 to the date of 28 February 2012. The lease term shall be
automatically renewed for successive five (5) year terms when the initial lease
term expires unless Party A gives termination notice not less than 30 days
before the expiration of any lease term. In its operating period, Party A has
the priority to the New Lease Areas defined in this Supplementary Agreement and
Party B shall not terminate this Supplementary Agreement without reasonable
cause and Party A's consent in writing.


For the renewal period, the items relating to the rental stipulated in Section 3
of the Supplementary Agreement shall be adjusted on the basis of the market
price at that renewal time.


3. Rental and Other Fees
Party A agrees to pay Party B rental fee, Building Management Fee and Ground
Lease Fee as follows:


3.1 Rental
The Parties agree that the monthly rental fee of the above New Lease Areas shall
be as follows:
(1)
The gross area of the Fourth and Fifth floor of the New Building is 6,486.80
square meters, monthly rental fee is US$3.15 per square meter and the total
monthly rental fee shall be US$20,433.42.

 
-1-

--------------------------------------------------------------------------------


 
(2)
The gross area of the Lobby of the New Building is 128 square meters, and Party
A will share 40% of which is 51.2 square meters as a consequence of leasing the
new area, monthly rental fee is US$3.15 per square meter and the total monthly
rental fee shall be US$ 161.28.

(3)   
The gross area of the Power Building of the New Building for the Fourth and
Fifth Floor is 960 square meters, monthly rental fee is US$3.15 per square meter
and the total monthly rental fee shall be US$3,024.

(4)   
The total rental fee for the lease area shall be US$23,618.70 .



3.2 Building Management Fee
Party A agrees to pay Party B the Building Management Fee based on 5% of the
monthly rental fee (US$23,618.70) referred in above Section 3.1. The total
monthly Building Management Fee is US$1,180.94.
Party B shall provide Party A the management service as below:
(1)
the Guard service for the public area outside of the Original Lease Areas and
the New Lease Areas.

(2)
the maintenance and repairs of the buildings and facilities of the lease area.

(3)
the maintenance and repairs of the public facilities of the public factory area
and buildings.

(4)
the cleanliness and sanitation of the lease area and public area.

(5)
the landscaping of the lease area and public area, including the planting and
maintenance.

(6)
other building management service to be provided by Party B.



3.3 Ground Lease Fee
As the ground outside of the New Building is reduced to 5,906.5 square meters
due to the construction of the Power Building for the Fourth and Fifth Floor as
set forth in the Sections 1.4 of this Supplementary Agreement, both Parties
agree to modify the Section 4.3 of the Lease Agreement regarding the Ground
Lease Fee upon the execution of this Supplementary Agreement into “Party A
agrees to pay Ground Lease Fee on the 100% of the gross area of 5,906.5 square
meters as of 1 May 2007 (i.e. calculated at US$0.5 per square meter, Party A
shall pay monthly Ground Lease Fee of US$2,953.25, for Party A pays a monthly
Ground Lease Fee of US$ 1,867.95 under the Lease Agreement dated 1 March 2006,
so the incremental Ground Lease Fee is US$ 1,085.30).”


3.4 Subject to the above figures in Section 1 and Section 3, Party A shall pay a
total monthly fee of US$25,884.94 to Party B under this Supplementary Agreement
from 1 March 2007.




3.5 Rental-free Period


3.5.1 In consideration of Party A’s decoration projects for the Fourth and Fifth
Floor of the New Building, Party B hereby grants Party A and Party A is entitled
to a 60-days rental-free period subsequent to Party B’s delivery of the Fourth
and Fifth Floor of the New Building (i.e. from the date of 1 March 2007 to the
date of 30 April 2007). During the above-said period, Party A shall not pay
monthly rental fee or related Building Management Fee for the Fourth and Fifth
Floor of the New Building to Party B. In case that Party B delays in delivery of
the Fourth and Fifth Floor of the New Building to Party A, the above-said
rental-free period shall be put off accordingly


3.5.2 Considering that it takes Party B certain time to build the Power Building
for the Fourth and Fifth Floor of the New Building and Party B shall inspect and
accept the work at its own expenses upon completion of construction before
delivery to Party A for inspection and acceptance. The two Parties agree that
Party B should deliver the Power Building to Party A for inspection and
acceptance before 30 March 2007. Party B hereby grants Party A and Party A is
entitled to a 30-days rental-free period subsequent to Party B’s delivery of the
Power Building (i.e. from the date of 1 April 2007 to the date of 30 April
2007). During the above-said period, Party A shall not pay monthly rental fee or
related Building Management Fee for the Power Building to Party B. Party A
should pay monthly rental fee or related Building Management Fee for the Power
Building to Party B commencing from 1 May 2007. In case that Party B delays in
delivery of the Power Building to Party A, the above-mentioned period shall be
put off accordingly.


4. Method of Payment


Party A shall pay the rental fee in RMB to Party B before the first day of every
month. Each month’s Rental fee in RMB shall be calculated according to the
currency exchange rate formula as described in Exhibit A, attached hereto and
made a part of this Supplementary Agreement. Monthly Rental fee prior to January
2008 shall be calculated based on the currency exchange rate data as described
in Exhibit B, attached hereto and made a part of this Supplementary Agreement,
using the currency exchange rate formula as described in Exhibit A.
 
-2-

--------------------------------------------------------------------------------


 
5. Deposit


For the lease of the above lease area, Party A shall pay Party B a deposit
amounting to US$24,704 within 10 days of the effective date of the Supplementary
Agreement. Party A shall pay the Deposit in RMB (Yuan) according to the Median
Rate of Exchanges published by the Bank of China on the day of payment to the
RMB account as prescribed by Party B.


6. Guarantees


6.1 Party B hereby guarantees that if part of or all of the New Building
(including Original Lease Areas and New Lease Areas) are sold to any third party
during the lease term period or the period of renewal, Party B shall notify
Party A in writing 12 months before such sales and Party A shall have the first
right of refusal for such sales subject to the same terms and conditions. If
Party A has received such notice from Party B and Party A does not exercise its
first right of refusal within 30 days upon receipt of the notice and has so
replied to Party B, Party B may sell part of or all of the New Building
(including Original Lease Areas and New Lease Areas) to the third party after 11
months of notification. However, Party B shall guarantee that the third party
will continue the performance of the Lease Agreement and the Supplementary
Agreement. In case that the third party fails to perform the Lease Agreement and
the Supplementary Agreement, Party B shall compensate Party A for all of Party
A’s losses and damages. Compensation should include, but not limited to,
relocation fees and business operation losses.


6.2 In case that Party B mortgages part of or all of the New Building (including
Original Lease Areas and New Lease Areas) to a third party, Party B shall notify
Party A 30 days in advance. Any loss suffered by Party A for such mortgage shall
be indemnified by Party B in full. Compensation should include, but not limited
to, relocation fees and business operation losses.


6.3 Party B guarantees that before any part of the New Building beyond the
Original Lease Areas and the New Lease Areas is leased to any third party, Party
B shall notify Party A 30 days in advance and Party A shall have the first right
of refusal with respect to such lease subject to the same terms and conditions.
If Party A has received such notice and does not exercise its first right of
refusal within 30 days upon receipt of the notice and has so replied to Party B,
Party B should disclose related information about the third party and lease such
part of the New Building to the third party after getting Party A’s consent. If
Party A does not consent to such a lease, Party B may lease such part of the New
Building beyond the Original Lease Areas and New Lease Areas to the third party
after 12 months of notification. However, Party B shall guarantee that such
lease will not affect Party A’ s proper use of the Original Lease Areas and New
Lease Areas. Party B shall indemnify Party A for any Party A’s damages or losses
caused by such lease. Compensation should include but not limited to relocation
fees and business operation losses.


7. Entire Agreement


This Supplementary Agreement comprises the entire understanding between the
Parties with respect to its subject matters and supersedes any previous or
contemporaneous communications, representations, or agreements, whether oral or
written. For purposes of construction, this Supplementary Agreement will be
deemed to have been drafted by both Parties. No modification of this
Supplementary Agreement will be binding on either Party unless in writing and
signed by an authorized representative of each Party.


8. The Effective Date of the Supplementary Agreement


The Supplementary Agreement shall become effective after the legal
representatives or authorized representatives of both Parties affix their
signatures and company seals on the Supplementary Agreement. The Supplementary
Agreement forms an integral part of the Lease Agreement. If there is any
discrepancy between the Lease Agreement and the Supplementary Agreement, this
Supplementary Agreement shall prevail.


By: Party A
By: Party B
Address:
Address:
Attn.:
Attn.:
Party A:
Party B:
Representative:
Representative:
Date:
Date:


-3-

--------------------------------------------------------------------------------


 
Exhibit A


Currency Exchange Rate Formula


Each month’s Rental fee shall be calculated and converted into an amount of
Rental fee in RMB (“Rental fee in RMB”) for Party A to pay to Party B.


Beginning from March 2007 until the termination month of the Lease Agreement,
both Parties may each be responsible for fifty percent (50%) of any increase or
decrease in Rental fee in RMB as a result of the fluctuation in the monthly
currency exchange rate between US Dollars and RMB over a certain percentage as
defined by the currency exchange rate formula below based on the Median Rate of
Exchange published by the Bank of China (“US/RMB Exchange Rate”) on the first
day of each month.


The currency exchange rate formula is as follows:



 
a)
“Adjusted US/RMB Exchange Rate” is defined as the currency exchange rate
calculated based on Section (c)(i) below that will be used to calculate Party
A’s monthly Rental fee in RMB to Party B.




 
b)
The “initial US/RMB Exchange Rate” is defined as the US/RMB Exchange Rate of 1
U.S. Dollar to 8.277 RMB.




 
c)
The Adjusted US/RMB Exchange Rate is calculated first by comparing the US/RMB
Exchange Rate on the first day of each month with the Adjusted US/RMB Exchange
Rate on the first day of the previous month (or the initial US/RMB Exchange Rate
for calculating the US/RMB Exchange Rate for the month of March 2007):




 
i)
If the US/RMB Exchange Rate on the first day of a given month (“x”) is at least
five percent (5%) less or more than the Adjusted US/RMB Exchange Rate on the
first day of the previous month (or the initial US/RMB Exchange Rate for
calculating the US/RMB Exchange Rate for the month of March 2007) (“y”), then
both exchange rate numbers, x and y, shall be combined together and divided by 2
to produce a new Adjusted US/RMB Exchange Rate as the Adjusted US/RMB Exchange
Rate that both Parties should use that month to calculate the correct Rental fee
in RMB.




 
ii)
If the US/RMB Exchange Rate on the first day of a given month (“x”) is not at
least five percent (5%) less or more than the Adjusted US/RMB Exchange Rate on
the first day of the previous month (or the initial US/RMB Exchange Rate for
calculating the US/RMB Exchange Rate for the month of March 2007) (“y”), then
the previous month’s Adjusted US/RMB Exchange Rate (or the initial US/RMB
Exchange Rate for calculating the Rental fee for March 2007), y, should continue
be used to calculate the correct Rental fee in RMB that Party A should pay to
Party B to satisfy that particular month’s Rental fee.

 
-4-

--------------------------------------------------------------------------------




Exhibit B


Historical Data of the US/RMB Exchange Rate
from April 2007 to December 2007





     
USD/RMB
   
Adjusted USD/RMB
   
Rent Fee-USD
 
1St of Mth
   
Contract Rate
Exchange % Act vs Contract
Rent fee - RMB
           
8.277
   
Mar
25,884.94
 
7.7472
   
8.0121
 
Free of charge
Apr
25,884.94
 
7.7306
   
8.0121
 
Free of charge
May
25,884.94
 
7.7055
   
8.0121
 
207,392.73
Jun
25,884.94
 
7.6497
   
8.0121
 
207,392.73
Jul
25,884.94
 
7.6075
   
7.8098
-5.05
202,156.20
Aug
25,884.94
 
7.5660
   
7.8098
 
202,156.20
Sep
25,884.94
 
7.5546
   
7.8098
 
202,156.20
Oct
25,884.94
 
7.5108
   
7.8098
 
202,156.20
Nov
25,884.94
 
7.4552
   
7.8098
 
202,156.20
Dec
25,884.94
 
7.4143
   
7.6121
-5.06
197,037.46
Y07 Total
258,849.40
           
1,622,603.94

 
 
-5-

--------------------------------------------------------------------------------

